DISMISS and Opinion Filed August 27, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00220-CV

                        IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. F-11-11126

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                           Opinion by Justice Goldstein
      In this original proceeding, relator asks us to compel the trial court to rule on

various pending motions that seek to modify or challenge the possession schedule

set by the trial court’s December 17, 2020 order after de novo review. Relator also

asks us to compel the trial court to vacate the December 17, 2020 order and enter a

schedule establishing specific times and conditions for his possession of the children.
      After reviewing the petition, real party in interest’s response, relator’s

supplement, and the record before us, we conclude that this original proceeding is

moot. Based on the trial court’s July 26, 2021 order, the possession schedule set by

the December 17, 2020 order is no longer in effect. Accordingly, we dismiss the

petition for writ of mandamus as moot. See Heckman v. Williamson Cty., 369 S.W.3d

137, 162 (Tex. 2012) (court lacks jurisdiction over case that has become moot).

      Having dismissed the petition, we also deny relator’s July 2, 2021 emergency

motion for temporary relief and August 13, 2021 supplement to the emergency

motion as moot.




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE


210220F.P05




                                        –2–